In a proceeding to validate petitions designating appellant Sidney Rusakow as a candidate in the election to be held on May 3, 1977 for the public position of Member of the New York City Community School Board, District 21, the appeal is from a judgment of the Supreme Court, Kings County, dated April 5, 1977, which denied the application. Judgment reversed, without costs or disbursements, and proceeding remitted to Special Term for further proceedings consistent herewith. Special Term was not without jurisdiction to make a determination as to the validity of the appellant’s designating petitions (see Matter of Pell v Coveney, 37 NY2d 494, 496). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.